DETAILED ACTION
This action is made in response to the communication filed on August 2, 2021. This action is made non-final.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirado et al. (USPPN: 2011/0238211; hereinafter Shirado) and in further view of Peloquin et al. (USPPN: 2014/0258925; hereinafter Peloquin) and Woo et al. (USPPN: 2018/0301150; hereinafter Woo).
	As to claim 1, Shirado teaches A method (e.g., see Title) comprising: 
	receiving, by a [lab] automation system, an instruction from a user to perform a protocol within a [lab] via an interface including a graphical representation of the [lab], the [lab] including a robot and set of [lab] equipment rendered within the graphical representation of the [lab] (e.g., see Figs. 3, 5, [0054], [0055] teaching receiving instruction for an autonomous robot device from a user including displaying a graphical representation of the environment, surrounding objects, and the robot. It is noted that the terms “lab” and “equipment” are interpreted as intended use statements as there is no structural difference nor any manipulative difference imposed by the use of the “lab” or “lab equipment”. See MPEP 2111.04. As such, Shirado, having taught a graphical representation of a room and target objects, therefore, meet the claimed limitation); 
	identifying, by the [lab] automation system, an ambiguous term of the instruction and one or more pieces of equipment corresponding to the ambiguous term (e.g., see Fig. 6, [0064], [0065] wherein an unclear instruction may be received and identifying a destination and/or target objects corresponding to the instruction); 
	modifying, by the [lab] automation system, the interface to include a predictive text interface element listing the one or more pieces of equipment corresponding to the ambiguous term (e.g., see Fig. 6, [0064] wherein a plurality of target objects corresponding to the unclear instructions may be listed on the display); 
	upon a selection of the listed piece of equipment within the predictive text interface element, modifying, by the lab automation system, the instruction to include the listed piece of equipment (e.g., see [0064], [0065] wherein user selection can be provided of the target object and/or location to be included in the detailed instructions provided to the robot).  
	Shirado fails to teach upon a mouseover of a listed piece of equipment within the predictive text interface element, modifying, by the lab automation system, the graphical representation of the lab to highlight the listed piece of equipment corresponding to the mouseover.
	However, in the same field of endeavor of graphical user interfaces, Peloquin teaches upon a mouseover of a listed piece [of equipment] within the predictive text interface element, modifying, by the [lab automation] system, the graphical representation of the [lab] to highlight the listed piece [of equipment] corresponding to the mouseover (e.g., see Figs. 3, 5-6, [0007], [0048], [0052], [0053], [0057] teaching in response to a mouse hover event over a list of items, modifying the graphical representation to highlight the items in the graphical representation corresponding to the hovered item). Accordingly, it would have been obvious to modify Shirado in view of Peloquin with a reasonable expectation of success. One would have been motivated to make such a modification to provide a marker/hint/indication to a user to easily visualize one or more objects in a graphical representation (e.g., see [0001 of Peloquin).
	While Shirado teaches displaying the target objects when an instruction is unclear, should the recited features upon which the examiner relies not provide sufficient support, additionally cited Woo is further relied upon to cure any such deficiency.
	In the same field of endeavor of graphical user interfaces, Woo teaches identifying, by the [lab] automation system, an ambiguous term of the instruction and one or more pieces [of equipment] corresponding to the ambiguous term and modifying, by the [lab] automation system, the interface to include a predictive text interface element listing the one or more pieces [of equipment] corresponding to the ambiguous term (e.g., see Figs. 11, 14, [0005], [0097] teaching upon receiving an ambiguous instruction, providing a plurality of predicted instructions). Accordingly, it would have been obvious to modify Shirado-Peloquin in view of Woo with a reasonable expectation of success. One would have been motivated to make such a modification to ensure a task suitable for the intent of the user is performed when an ambiguous input is received (e.g., see [0005] of Woo), 

	As to claim 3, the rejection of claim 1 is incorporated. Shirado-Peloquin further teaches wherein modifying the graphical representation of the lab to highlight the listed piece of equipment corresponding to the mouseover further comprises: modifying, by the lab automation system, the graphical representation of the lab to depict the listed piece of equipment performing an operation in the lab (e.g., see Figs. 3, 5-6, [0007], [0048], [0052], [0053], [0057] of Peloquin teaching in response to a mouse hover event over a list of items, modifying the graphical representation to highlight the items in the graphical representation corresponding to the hovered item. See Shirado above teaching a graphical representation of a room (i.e., lab) and target objects (i.e., lab equipment)).

	As to claims 8 and 10, the claims are directed to the non-transitory medium implementing the method of claims 1 and 3 and are similarly rejected.

	As to claims 15 and 17, the claims are directed to the computer system implementing the method of claims 1 and 3 and are similarly rejected.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirado, Peloquin, and Woo, as applied above, and in further view of Seifert et al. (USPPN: 2021/0318687; hereinafter Seifert).
	As to claim 2, the rejection of claim 1 is incorporated. Shirado further teaches receiving, with the selection of the listed piece of equipment, text representative of a name of the listed piece of equipment (e.g., see Fig. 4 wherein text is associated with the respective listed object). Shirado-Peloquin-Woo fail to teach - 41 -updating a lab database to label the listed piece of equipment with the text.  
	However, in the same field of endeavor of generating instructions for autonomous devices, Seifert teaches updating a lab database to label the listed piece of equipment with the text (e.g., see [0042] teaching updating assigned labels/names for future maps). Accordingly, it would have been obvious to modify Shirado-Peloquin-Woo in view of Seifert to improve user experience is authoring robot autonomy applications by permitting a user to set settings for future uses (e.g., see [0003] of Seifert).

	As to claim 9, the claim is directed to the non-transitory medium implementing the method of claim 2 and is similarly rejected.

	As to claim 16, the claim is directed to the computer system implementing the method of claim 2 and is similarly rejected.


Claim(s) 4, 6, 7, 11, 13, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirado, Peloquin, and Woo, as applied above, and in further view of Seifert et al. (USPPN: 2021/0318687; hereinafter Seifert) and Berman (USPPN: 2016/0107396; hereinafter Berman).
	As to claim 4, the rejection of claim 1 is incorporated. Shirado-Peloquin-Woo fail to teach further comprising: displaying, via the interface, a list of projections for performing the protocol using the selected listed piece of equipment; upon selection of a projection of the list, displaying, via the graphical representation of the lab, a simulation of the listed piece of equipment performing the protocol according to the projection.  
	However, in the same field of endeavor of generating instructions for autonomous devices, Seifert teaches displaying, via the interface, a list of projections for performing the protocol using the selected listed piece of equipment (e.g., see Fig. 4, [0049]-[0050] wherein additional sub-actions may be displayed in response to selection of a particular object). Accordingly, it would have been obvious to modify Shirado-Peloquin-Woo in view of Seifert with a reasonable expectation of success. One would have been motivated to make such a modification to quickly and easily permit a user to author intended actions for robotic devices (e.g., see [0031] of Seifert).
	Shirado-Peloquin-Woo-Seifert fail to teach upon selection of a projection of the list, displaying, via the graphical representation of the lab, a simulation of the listed piece of equipment performing the protocol according to the projection.
	However, in the same field of endeavor of generating instructions for autonomous devices, Berman teaches upon selection of a projection of the list, displaying, via the graphical representation of the lab, a simulation of the listed piece of equipment performing the protocol according to the projection (e.g., see [0109] wherein previous inputs, including objects, instructions, etc. are used to generated a simulation output). Accordingly, it would have been obvious to modify Shirado-Peloquin-Woo-Seifert in view of Berman with a reasonable expectation of success. One would have been motivated to make such a modification to ensure the programed instructions are performed properly and without errors (e.g., see [0109] of Berman).

	As to claim 6, the rejection of claim 4 is incorporated. Berman further teaches wherein each projection is associated with a time frame of an amount of time required to perform the protocol according to the projection (e.g., see [0086] wherein there is a time associated with a particular task).  

	As to claim 7, the rejection of claim 4 is incorporated. Berman further teaches further comprising: displaying, via the interface, one or more alerts indicating potential errors that may occur when the protocol is performed according to the projection (e.g., see [0109] wherein error messages may be displayed if there is a detected error in the simulation).

	As to claims 11, 13, and 14, the claims are directed to the non-transitory medium implementing the method of claims 4, 6, and 7 and are similarly rejected.

	As to claims 18 and 20, the claims are directed to the computer system implementing the method of claims 4 and 7 and are similarly rejected.


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirado, Peloquin, Woo, Seifert, and Berman, as applied above, and in further view of Einav et al. (USPPN: 2019/0105779; hereinafter Einav).
	As to claim 5, the rejection of claim 4 is incorporated. Shirado-Peloquin-Woo-Seifert-Berman fail to teach wherein the projections in the list comprise a combination of automatic and manual steps for the protocol.  
	However, in the same field of endeavor of generating instructions for autonomous devices Einav teaches wherein the projections in the list comprise a combination of automatic and manual steps for the protocol (e.g., see [0053], [0243] wherein the tasks may be performed manually, automatically, or a combination of both). Accordingly, it would have been obvious to modify Shirado-Peloquin-Woo-Seifert-Berman in view of Einav with a reasonable expectation of success. One would have been motivated to make the modification to add in safety-related measures to ensure a user can manually interact with the system (e.g., see [0243] of Einav).

	As to claim 12, the claim is are directed to the non-transitory medium implementing the method of claim 5 and is similarly rejected.

	As to claim 19, the claim is directed to the computer system implementing the method of claim 5 and is similarly rejected.




It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179